 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    BRUCE BENTON,                                     No. 2:15-cv-0772 TLN AC P
11                       Plaintiff,
12           v.                                         ORDER
13    EL DORADO COUNTY SHERIFF’S
      DEPARTMENT, et al.,
14
                         Defendants.
15

16

17          Plaintiff’s requests for free copies of documents filed in this case will be denied.

18   Plaintiff’s in forma pauperis status does not entitle him to free copies of court documents; prior

19   courtesy copies were provided to plaintiff because they were essential to the progress of this case.

20   This is not true of the documents presently sought by plaintiff (viz., ECF Nos. 28-31 & 34, and

21   demonstration of service of ECF No. 34, address the reopening of this case at plaintiff’s request

22   and are not substantive). Plaintiff is again admonished to refrain from filing frivolous matters in

23   this action that unnecessarily require the court’s time and attention. See Local Rule 110.

24          Plaintiff is informed that the Clerk’s Office will provide copies of case documents and the

25   docket sheet at $0.50 per page. Checks in the exact amount must be made payable to “Clerk,

26   USDC” and note “Cost of copies.” Inquiries for assistance in obtaining court documents may be

27   made to Cal Legal Support Group at 3104 “O” Street, Suite 291, Sacramento, CA 95816, phone

28   916-441-4396, fax 916-400-4948.
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for copies of court
 2   documents, ECF No. 68, is DENIED.
 3   DATED: August 1, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
